FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18 and 20 are allowed over the prior art of record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over OH (US 2013/0116875) in view of Chen (US Patent 11,296,519).

As for claim 19, Oh discloses the invention substantially as claimed, including:

19. A vehicle of a PRA deterioration control system for vehicles, the vehicle comprising: a communication unit communicatively connected to a controller [paragraphs 0011-0016, 0043-0046, fig. 1e;ement 110; fig. 2 element 180]; and 
a battery controller configured to control a battery output based on output control information received from the controller, wherein the battery controller monitors a PRA and a battery to acquire PRA and battery information, controls the communication unit to transmit the acquired PRA and battery information to the controller, and, upon receiving output control information from the controller, monitors a PRA temperature based on the output control information to control the battery output [paragraphs 0041-0053, 0015-0016, 0076-0079; figs. 1-2; element 110; fig. 8].  

Oh discloses a vehicle and controller performing the steps as cited above in claim(s) 19, but does not specifically disclose a server that communicates with the vehicle controller and sets the steps performed.
Oh does not specifically disclose:

Chen discloses a server that communicates with the vehicle controller and sets the steps performed [col. 5, line 57-col. 6., line 21; col. 6, line 28-col. 7., line 5; 64-col. 16, line 12; fig. 7].

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Oh and Chen because one of ordinary skill in the art would have recognized that any function which may be implemented within a vehicle through the use of on vehicle hardware and or software could easily be incorporated into a system which comprises a server or other widely supported computer system (having a computer-readable medium containing a program) which would provide a more robust system of control by having a greater ability to be analyzed by more than one resource, computer system, and/or persons.

Applicant’s arguments, filed 9/12/2022, with respect to claims 1-18, and 20 have been fully considered and are persuasive.  The rejection of record has been withdrawn.
Applicant's arguments filed 9/12/2022 with respect to claim 19 have been fully considered but they are not persuasive.

In the remarks, Applicant argues in substance that the Office Action equates the controller of Oh to a server.  Applicant also argues in substance that Oh or Oh in view of Chen do not disclose a teaching of a grouping PRA information of a group of vehicles and outputs control to specific vehicles based on the grouped information.

Examiner respectfully disagrees with Applicant for the following reasons:

With respect to the argument that the prior Office Action relies on Oh to equate a controller and server is not persuasive, since the prior Office Action relies on Chen to provide for a server and its functions in combination with Oh and Chen.  Further, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Additionally, Applicant’s argument that Oh or Oh in view of Chen do not disclose that grouped PRA information is used to control specific or “by vehicle” PRA control is not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., plurality of vehicles and vehicle specific or “by vehicle” control) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685. The examiner can normally be reached M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        December 13, 2022